Citation Nr: 0823878	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  03-18 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Entitlement to service connection for residuals of a 
left foot injury.

2.	Entitlement to service connection for a gastrointestinal 
disorder.

3.	Entitlement to an effective date prior to May 8, 2001, 
for assignment of an increased disability rating for 
migratory polyarthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to December 
1982.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a November 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which in pertinent part, increased 
from 20 to 40 percent the rating for migratory polyarthitis, 
effective from May 8, 2001.        That decision further 
considered and denied claims for service connection for 
residuals of a left foot injury, and for a gastrointestinal 
disorder (claimed as stomach and intestinal ulcers). The 
veteran appealed from both denials of service connection, and 
the assigned effective date of the increase in compensation 
for migratory polyarthritis.

In April 2006 the Board remanded this case to the RO (via the 
Appeals Management Center (AMC) in Washington, D.C. for 
further development, including attempting to obtain 
identified private physicians' records. The case has since 
been returned following completion of the requested 
development action.

The Board further observes that while there is some recent 
contradictory information as to the veteran's correct 
designated representative, the existing documentation on file 
(through a prior VA Form 21-22) clarifies that the Georgia 
Department of Veterans Services is the representative for 
purposes of this case.


FINDINGS OF FACT

1.	There is no competent evidence of any current disorder 
as a residual of a claimed left foot injury during service.

2.	When considering for the sake of argument that the 
veteran has a current gastrointestinal disorder involving 
reflux symptoms, the preponderance of the medical evidence is 
against finding that this condition is attributable to 
service.

3.	There is a pending unadjudicated claim of record for 
entitlement to an increased rating for migratory 
polyarthritis, dated from June 26, 1997. 

4.	The objective criteria for assignment of a disability 
rating in excess of 20 percent for migratory polyarthritis 
were not met during the pendency of this claim, up until the 
current May 8, 2001 effective date of increased compensation, 
under the provisions for evaluation of rheumatoid arthritis 
based on either active disease process, or chronic residuals.


CONCLUSIONS OF LAW

1.	The criteria for a grant of service connection for 
residuals of a left foot injury       are not approximated. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b)           
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.	The criteria for a grant of service connection for a 
gastrointestinal disorder         are not approximated. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b)         (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.	The criteria for an effective date prior to May 8, 2001, 
for assignment of a disability rating in excess of 20 percent 
for migratory polyarthritis, are not approximated. 38 
U.S.C.A. §§ 5103A, 5107(b), 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.1(p), 3.102, 3.155, 3.159, 3.400; 4.71a, 
Diagnostic Code 5002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), mandates several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II"). (The Board notes that a regulatory amendment effective 
for claims pending as of or filed after May 30, 2008 removed 
the requirement that VA specifically request the claimant to 
provide any evidence in his possession that pertains to the 
claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be codified 
later at 38 CFR 3.159(b)(1)).  

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The veteran has been appropriately notified of what evidence 
would substantiate  his claims. Through correspondence dated 
in May 2002 and May 2006, the veteran was provided notice of 
each element of satisfactory notice set forth under               
the Pelegrini II decision, including the general requirements 
to substantiate a claim for service connection. The May 2006 
correspondence set forth more detailed discussion of the 
bases upon which to establish his claim for an earlier 
effective date for compensation for migratory polyarthritis, 
and the June 2003 Statement of the Case provided citation to 
the applicable rating criteria. The relevant notice 
correspondence issued to the veteran also explained the joint 
obligation between VA and himself to obtain evidence relevant 
to the disposition of his claims, including that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records, and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). 

Also, during the pendency of the appeal, the Court issued the 
decision of     Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), pursuant to which there exists a heightened notice 
obligation under the VCAA to a claimant attempting to 
establish entitlement to an increased rating for a service-
connected disability.  
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

The claim for an effective date prior to May 8, 2001 for a 
rating in excess of              20 percent for migratory 
polyarthitis is essentially one for an increased rating which 
is limited in its scope to a particular timeframe and thus 
the heightened duty to notify specified in the Vazquez-Flores 
decision for increased rating claims arguably warrants some 
discussion. But see, Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (Holding that where a claim has already been 
substantiated after enactment of the VCAA, the claimant has 
the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements [i.e., 
assignment of an initial disability rating, or effective date 
of the award of service connection]).
The VCAA correspondence pertinent to the veteran's claim for 
increased compensation for his migratory polyathritis did not 
contain the specific information prescribed in the Vazquez-
Flores decision. However, there is no indication that any  
such notice deficiency constituted prejudicial error that 
would otherwise preclude the essential fairness of this 
adjudication. Where there is a pre-adjudicatory notice error, 
VA must show that the purpose of the notice was not 
frustrated through demonstrating: (1) that any defect was 
cured by actual knowledge on the part of      the claimant, 
(2) that a reasonable person could be expected to understand 
from the notice what was needed, or (3) that a benefit could 
not have been awarded as a matter of law. Sanders v. 
Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007). See also 
Vazquez-Flores, 22 Vet. App. at 46. Under the instant case 
circumstances, there is a sufficient basis in the record upon 
which to find that a reasonable person could be expected to 
understand what was needed to substantiate the claim, in view 
of the June 2003 Statement of the Case that set forth 
explanation of the applicable rating criteria, followed by 
readjudication of the claim in a February 2008 Supplemental 
Statement of the Case. Thus, the veteran was afforded a 
sufficient opportunity to substantiate his claim, and the 
absence of any more comprehensive notice did not have a 
resultant prejudicial impact upon the disposition of the 
claim. See Sanders, supra; Vazquez, supra.

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must have been timely sent. The Court        in 
Pelegrini II prescribed as the definition of timely notice 
the sequence of events whereby VCAA notice is provided in 
advance of the initial adjudication of the claim. See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
preliminary May 2002 notice correspondence addressing the 
veteran's service connection claims did precede the issuance 
of the November 2002 rating decision on appeal. Meanwhile, 
the May 2006 correspondence post-dated this rating decision, 
as well as the June 2003 Statement of the Case's adjudication 
of the claim for an earlier effective date, and therefore did 
not meet the standard for timely notice for the claims under 
consideration. Here again, though, there was no prejudicial 
impact upon disposition of the claims given that the veteran 
had a substantial timeframe to respond with additional 
evidence and information, and did so through several 
statements and a medical authorization form. Thus, 
notwithstanding any error in timing of notice, the veteran 
still has had the full opportunity to participate in the 
adjudication of his claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).  

The RO has also taken appropriate action to comply with the 
duty to assist            the veteran, obtaining service 
treatment records and available records from his personnel 
file, as well as VA medical records, and private physicians' 
records.    The veteran has been afforded VA examinations in 
connection with his claims.    See McClendon v. Nicholson, 20 
Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."). 

Additionally, as requested per the Board's April 2006 remand 
directive,                    the RO/AMC has undertaken 
appropriate measures to attempt to obtain pertinent treatment 
records, based on medical authorizations provided in November 
2006  and March 2007 in regard to an identified clinic in 
Columbus, Georgia.                    In March 2007, this 
facility indicated in response to an RO inquiry, that there 
were no available records on file, and suggested providing a 
time frame for a new search. However, the only information 
the veteran ever provided as to dates of treatment was 
"dates are unknown... there were several visits/emergencies," 
and thus it         does not appear that further records 
inquiries would serve a legitimate purpose in this instance. 
As such, the record as it stands includes sufficient 
competent evidence to decide these matters. See 38 C.F.R. § 
3.159(c)(4). Under the circumstances,               no 
further action is necessary to assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits.

Analysis of the Claims

Service Connection for Residuals of a Left Foot Injury

The veteran maintains he experiences manifestations of a left 
foot injury during service. Since there is no evidence of any 
current disability of the left foot,                 or 
otherwise in the left lower extremity, the claim will be 
denied.

Service connection may be granted for any current disability 
that is the result of          a disease or injury incurred 
or aggravated during active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there are three essential elements of the claim 
that must be met: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The condition claimed in this instance requires finding that 
there was a precipitating event during the veteran's service, 
namely as identified, an injury of some form to his left 
foot. Objective review of his service treatment history does 
not disclose such injury. These reports have been examined in 
view of the information the veteran provided that he was 
placed on a physical profile when recovering from a left foot 
injury during a training exercise. There is no specific 
physical profile report, however, or accompanying podiatric 
treatment records to which the veteran has alluded. The above 
notwithstanding, his own assertions of in-service injury 
should be afforded appropriate consideration as to likely 
etiology of any post-service pathology. See e.g., Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder). 

When taking into account the plausible occurrence of this 
injury as described, however, there is nonetheless no 
demonstrable residual. Rather, post-service evidence both 
from VA and private treatment sources do not disclose that he 
sought or ever obtained any treatment from a podiatrist, or 
evaluation otherwise for a     foot injury. Reports of VA 
orthopedic examinations dated November 1996,          and 
September 1999 pertain to evaluation of a generalized 
inflammatory polyarthritis condition. Also, in May 2002 the 
veteran underwent a comprehensive VA general examination, and 
there were no complaints, findings or diagnosis of a left 
foot disorder. The conclusion warranted then is that there is 
no competent medical evidence of a left foot disability, 
including as a residual of any prior injury. Under applicable 
laws and regulations, a claim for service connection cannot 
be substantiated absent indication of the current existence 
of the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. ...In the absence of 
proof of a present disability there can be no valid 
claim."). See also, Degmetich v. Brown, 104 F.3d 1328 
(1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

In light of the above, the claim for service connection for 
residuals of a left foot disability is denied. The 
preponderance of the competent evidence is unfavorable, and 
hence the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b);               38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





Service Connection for a Gastrointestinal Disorder

Considering the record pertaining to a gastrointestinal 
disorder, there is no definitive indication that such 
condition presently exists, or for that matter,           
that any recent manifestation of gastrointestinal symptoms 
are attributable to        the veteran's service. 

The recent treatment history does not confirm a current 
identifiable disability for purposes of this claim. The 
veteran's VA outpatient records initially reflect that he was 
seen in June 2001 with complaints of reflux and burning 
abdominal pain over the past 3-4 months, and he then 
described a history of peptic ulcer disease.                
He was later seen in June 2002 for abdominal pain, for which 
he received prescription medication. He denied nausea, 
vomiting, diarrhea or constipation.          On a follow-up 
consultation the next month, it was noted that he had been 
chronically non-compliant with a treatment regimen, and had 
not reported for           prior appointments for EGD study 
and a colonoscopy. When he was reevaluated      in November 
2002, he did not report any abdominal pain. Significantly, 
also,                  a comprehensive May 2002 VA general 
medical examination was entirely absent mention or objective 
diagnosis of a gastrointestinal disorder, including a 
detailed discussion of the veteran's own reported history 
concerning several described current conditions.

Even while the veteran has mentioned a private treatment 
facility near where         he resides that treated him for 
severe stomach pain, radiating to his lower back,             
as indicated, there are no corresponding records that are 
actually available.             In accordance with the 
Board's prior remand directive, the veteran was provided 
medical authorization forms upon which to list identifying 
information for these records. Given the extent of 
information stated on the completed forms (limited to address 
of the clinic, and absent specific dates of treatment), no 
further attempts to obtain these records are warranted 
besides the one previous unsuccessful measure  in this 
regard. See 38 C.F.R. § 3.159(c)(2).


Based upon the above, the competent evidence does not 
conclusively show any current disability. See Brammer, 3 Vet. 
App. at 223; Rabideau v. Derwinski,            2 Vet. App. 
141, 144 (1992). This is the essential initial criterion of a 
valid claim for service connection.

The Board will further consider the remaining evidence of 
record involving treatment history since service, as to 
whether it substantiates a medical nexus between a present 
disability and service, provided it were shown he did have a 
clearly diagnosed gastrointestinal condition. To this effect, 
the report of his  October 1982 examination for purposes of 
separation indicated amongst other medical conditions, the 
diagnosis of intermittent upper gastrointestinal distress, 
relieved with antacids. The evidence since then must further 
be considered, particularly as to whether it establishes 
continuity of symptomatology up until        the more 
contemporaneous treatment profile. See 38 C.F.R. § 3.303(b). 
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999) 
(Holding that medical evidence is generally required to 
demonstrate a relationship between a present disability and  
the continuity of symptomatology demonstrated, if the 
condition is not one where a      layperson's observations 
would be competent); Savage v. Gober, 10 Vet. App. 488, 495-
498 (1997). Here, the initial post-service VA examination was 
negative for abdominal or gastrointestinal symptoms. Re-
examination in November 1989 notably indicated in connection 
with the subjective medical history the complaint of 
indigestion, although no ensuing formal diagnosis. Subsequent 
examinations,          VA outpatient history, and private 
clinical records do not demonstrate recurrence of any reflux 
disease or gastrointestinal condition, through the early-2001 
timeframe when as noted, eventual documentation of treatment 
is provided. At the initial onset of treatment the history of 
symptoms was given of about four months previously. Thus, the 
record is absent finding of continuous symptoms for numerous 
years  post-service. See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (Providing that evidence of a prolonged 
period without medical complaint after service can be 
considered along with other factors in the analysis of a 
service connection claim). 

Accordingly, the competent evidence is effectively against 
finding that gastrointestinal symptoms if confirmed to have 
been part of a current diagnosed disorder, have a causal 
association to service. 

The Board has taken into appropriate consideration the 
veteran's assertions that he has a gastrointestinal disorder 
related to service; since he is not shown to be other than a 
layperson without a medical background and experience, 
however, his statements as to medical diagnosis, or etiology 
of a claimed disability cannot on their own be determinative. 
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

For these reasons, the preponderance of the evidence is 
against the claim for  service connection for a 
gastrointestinal disorder. Under these circumstances          
the benefit-of-the-doubt doctrine does not apply, and the 
claim is denied.                    38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.

Increased Rating for Migratory Polyarthritis, Prior to May 8, 
2001

The provisions for the determination of an effective date of 
an award of disability compensation are set forth in 38 
U.S.C.A. § 5110 (West 2002 & Supp. 2007).     The general 
rule with regard to an award of increased compensation is 
that the effective date for such an award will be the date 
the claim was received or the        date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(o)(1) (2007). An exception to this 
rule applies where the evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of the claim for 
increased compensation. Otherwise, the effective date remains 
the date the claim       is received. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r). "Claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. See 38 C.F.R.              § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski,            
3 Vet. App. 196, 199 (1992). Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a).

Through the November 2002 rating decision on appeal, the RO 
increased from         20 to 40 percent the evaluation for 
migratory polyarthritis, effective May 8, 2001, under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5002, for 
arthritis rheumatoid (atrophic). Under this diagnostic code, 
when rating rheumatoid arthritis based on active disease 
process, a 20 percent rating is warranted for one or two 
exacerbations a year in a well-established diagnosis. A 40 
percent rating is warranted for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings, or incapacitating 
exacerbations occurring three or more times a year. A 60 
percent rating is assigned for disability manifested by less 
than the criteria for a 100 percent rating but with weight 
loss  and anemia productive of severe impairment of health, 
or severely incapacitating exacerbations occurring four or 
more times a year or a lesser number over prolonged periods. 
A 100 percent rating is warranted for rheumatoid arthritis 
with constitutional manifestations associated with active 
joint involvement, which are totally incapacitating. 
 
Chronic residuals of rheumatoid arthritis such as limitation 
of motion or ankylosis, favorable or unfavorable, will be 
rated under the appropriate diagnostic codes for the specific 
joints involved. Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
those appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5002. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. A note to 
the rating code provides that the ratings for the active 
process  will not be combined with the residual ratings for 
limitation of motion or ankylosis, and that the higher 
evaluation should be assigned. 
 

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss. 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use, assuming these factors are not 
already contemplated in the governing rating criteria. Id. 
See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.
 
The veteran requests an earlier effective date than May 8, 
2001 for the assignment of the rating increase to 40 percent 
for migratory polyarthritis. The basis for this effective 
date was the receipt on June 4, 2001 of the veteran's claim 
for increased rating for polyarthritis, in addition to VA 
outpatient treatment records determined to meet the 
evaluative criteria for a 40 percent evaluation, as of the 
May 8, 2001 effective date in question.

To determine if the assignment of an increased rating prior 
to May 8, 2001                    is warranted, the first 
inquiry is whether there is any earlier pending unadjudicated 
claim. The record indicates that a March 1997 Board decision 
denied a claim then on appeal for a rating in excess of 20 
percent for migratory polyarthritis.                   In its 
ruling dated June 26, 1997, the Board denied a motion for 
reconsideration of the decision, and forwarded newly 
submitted clinical evidence to the Atlanta RO               
in support of a new claim. Thus, this constituted another 
claim for increased compensation, notwithstanding that it 
does not appear that the RO then adjudicated     it as such. 
Accordingly, an effective date for the disability rating 
based on the above claim could be assigned as early as June 
26, 1996. 38 C.F.R. § 3.400(o)(2).

The primary source of information as to actual manifestations 
of the migratory polyarthritis is provided through reports of 
VA medical examinations. A November 1996 examination 
substantiated that there was an active disease process, 
indicating symptoms reported of pain, stiffness, swelling, 
heat in the most joints, and use of over-the-counter pain 
relievers on most days. This clarified the diagnosis of the 
veteran's rheumatoid arthritis, as required for the present 
20 percent rating in effect. There was still no discussion of 
symptoms correlating to definite impairment of health, or 
sufficiently occurring exacerbations to warrant the next 
higher 40 percent rating where there is active pathology. 
Under the alternative basis of chronic residuals for rating 
arthritis, the examination demonstrated essentially normal 
range of motion in the left hip, knee, ankle, hand, and other 
areas of the upper extremities, the left side being what was 
described as the source of any joint pain flare-ups. There 
was some reported loss of strength in the left hand, but no 
significant restriction upon motion in each of the left hand 
digits themselves. All x-rays were otherwise normal. 

The veteran underwent a re-examination in September 1999. He 
provided a history of having had chronic pain in all joints, 
although there was no evidence of locking, giving way, or 
definite redness in the joint areas. Regarding any flare-ups,               
the veteran stated he continued to take pain reliever 
medications as needed, and stated that whenever the pain came 
on his movement was impaired. He did not use a cane or brace. 
Functional impairment was described as mild to moderate.                 
The diagnosis provided summarized the veteran's condition as 
past history of polyarthritis, with rheumatoid arthritis 
involvement. Functional impairment was mild to moderately 
significant depending on the status of the pain, in that when 
pain was less the veteran was more functional, and functional 
status diminished when pain increased. The above while a more 
detailed depiction of service-connected polyarthritis, still 
does not show overall there was definite impairment of 
health, inasmuch also as no symptoms besides episodic pain or 
discomfort were noted.   Nor were there documented 
incapacitating episodes. 

Objectively, there was again generally normal range of motion 
in each joint considered. Where there were a few degrees 
lacking from what is "normal" motion under VA regulations, 
such as elbow flexion to 130 degrees in both upper 
extremities (versus the total 145 degrees flexion listed at 
38 C.F.R. § 4.71a, Plate I), this would appear to reflect the 
parameters the examiner chose rather than actual limited 
motion. For most joints measured, the range of motion 
findings were consistent with full range of motion, and on 
several occasions the examiner characterized them as normal. 
Thus, review of service-connected manifestations based on 
chronic residuals does not support an increase in rating. The 
preceding medical evidence does not establish the veteran 
ever had the severity of manifestations at any higher than 
the 20-percent level, up until the point at which the RO has 
considered his VA outpatient treatment record, from May 8, 
2001 onward, to warrant entitlement to a higher 40 percent 
rating. 

Accordingly, the basis for entitlement to any increase in 
compensation during the pendency of the prior unadjudicated 
claim is not demonstrated, and the criteria for an earlier 
effective date than May 8, 2001 for assignment of a rating 
higher than         20 percent are not met. 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o). As the preponderance of the 
evidence is not favorable as to assignment of the effective 
date sought, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A.                   § 5107(b). See also, 38 
C.F.R. § 4.3.


ORDER

Service connection for residuals of a left foot injury is 
denied.

Service connection for a gastrointestinal disorder is denied.

An effective date prior to May 8, 2001, for assignment of an 
increased disability rating for migratory polyarthritis, is 
denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


